IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                     No. 97-10357
                                   Summary Calendar



DAVID LOPEZ,

                                                           Plaintiff-Appellant,

versus

TEXAS DEP’T OF CRIMINAL JUSTICE, ET AL.,

                                                           Defendants,

TEXAS DEP’T OF CRIMINAL JUSTICE; TEXAS STATE OF;
C. BELL, Warden,

                                                           Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:96-CV-242
                        - - - - - - - - - -
                         September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

      This court must examine the basis of its own jurisdiction on its own motion, if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The document which has been

construed as a notice of appeal in this case, district court

docket number 41, primarily sought reconsideration of the

district court’s order and judgment of dismissal.                           Because the



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 97-10357
                               -2-

document did not clearly evince the litigant’s intent to appeal,

it cannot serve as a valid notice of appeal.    See id.

Apparently, document number 41 was filed within 10 days of entry

of the magistrate judge’s order and judgment.    See Houston v.

Lack, 487 U.S. 266, 276 (1988).   If so, it should be regarded as

a motion under Fed. R. Civ. P. 59(e).    Because the district court

has not disposed of the Rule 59(e) motion, and because there is

no other document in the record which could serve as a notice of

appeal from that judgment, the court does not have jurisdiction.

     APPEAL DISMISSED.